Citation Nr: 1013526	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-04 237	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1987 to 
March 1995 and from January 21, 2003 to April 27, 2004.  He 
also reportedly served from May 2000 to January 2001.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  In that decision, the RO denied a claim 
for service connection for "left knee patellofemoral 
dysfunction."  

In February 2009, the Veteran testified before the 
undersigned at a Board hearing.  A transcript has been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Two DD 214 forms (certificates of release from active duty or 
discharge) in file show the Veteran was on active duty from 
July 1987 to March 1995 and from January 2003 to April 2004.  
The second DD 214 does verify that the Veteran has a Kosovo 
campaign medal, but there is no verification of the second 
period of service (reported to be from May 2000 to January 
2001).  At the February 2009 Board hearing, the Veteran 
stated that he joined the National Guard in April 1998 and 
switched to the Reserves in January 2006 (Transcript, p 13).  
On remand, the Veteran's second period of active duty service 
should be verified.  

In addition, a request should be made for service personnel 
and treatment records from the Veteran's periods of service 
after 1995.  This includes the periods of May 2000 to January 
2001 and January 2003 to April 2004.  Additionally, as the 
Veteran has now been in the Army Reserve since 2006, the RO 
should also request these records.  

The Veteran contended in his March 2005 claim that he did a 
lot of parachute jumps and heavy physical training during his 
first period of service (July 1987 to March 1995).  In a 
September 2005 statement, he stated that in 1999, before 
being 


deployed to Kosovo (during MP Basic phase III from July 18 to 
31, 1999) he injured his left knee.  He said he re-injured 
the knee in combat life-saver school (March 13 to 17, 2000).  
He also re-injured it a few times while in Kosovo in 2000.  
In his July 2006 notice of disagreement, he said that it 
wasn't until he saw Dr. Rodriguez Gonzalez that the meniscal 
tear was found.  

At a June 1995 general VA examination, the Veteran stated he 
was a paratrooper in the Army.  He stated he had noticed a 
popping sensation in his knees and had some soreness of the 
knees.  Physical examination was normal.  The diagnosis was 
history of tendonitis of the knees with no abnormality on the 
examination.  

A January 2000 private magnetic resonance imaging (MRI) 
report showed that left knee findings were consistent with a 
tear in posterior horn of medial meniscus.  In October 2000, 
a service treatment record showed the Veteran complained of 
left knee pain.  He said he had no prior knee injury.  There 
was no apparent swelling or tenderness.  There was pain and 
grinding noise under the patella.  Active range of motion was 
within normal limits.  The diagnosis was left knee strain.  

A December 2000 medical examination or assessment was normal, 
but the Veteran had concern for his left knee.  On a medical 
history form from the same month, he stated he was taking 
medication for the last 30-45 days for knee and ankle pain.  
He reported swollen and painful joints.  Under the 
physician's summary, it was noted that his left knee had a 
history of wear and tear and degenerative joint disease was 
noted.  Another December 2000 record showed a diagnosis of 
retropatellar pain syndrome of the left knee.  The record 
showed he had a basketball injury to the right ankle at the 
end of November.  There was mild edema and pain.  He also 
complained of left knee pain for several years.  No locking 
was reported.  Tenderness to palpation was found on the 
lateral and medial edges of the patella.  Crepitus under the 
patella was noted.  

A December 2001 annual medical certificate shows the Veteran 
reported he suffered left knee problems.  He said he was seen 
and evaluated during last physical for Kosovo deployment in 
Ft. Benning and his knee problem was "service related."  
In a September 2002, Dr. Gonzalez noted that the Veteran had 
problems in the menisci of his knees.  

At a June 2005 VA joint examination, the Veteran stated he 
had bilateral knee pain which he thought was from airborne 
jumps that he performed for a prolonged time and also were 
due to heavy road marches.  He complained of pain in his 
knees.  He had pain and stiffness in his knees.  He could not 
perform "heavy exercises."  
Physical examination showed tenderness and grinding but full 
range of motion.  He had pain upon squatting and no redness 
or swelling.  There was no left knee MRI or X-ray taken.  The 
diagnosis was bilateral patellofemoral syndrome.  In a 
January 2006 addendum, the examiner stated: 

Left knee patellofemoral dysfunction existed prior 
to service.  Condition was less likely than not 
aggravated during patient's last period of 
military activities as evidenced in claims folder 
and service medical records on which there were 
not any complaints or treatments seen for such a 
condition.  

The June 2005 examiner did not consider the Veteran's second 
period of active duty service, particularly the December 2000 
service treatment records.  On remand, the Veteran should be 
given a new examination so that all service treatment records 
may be considered.  The examiner should specifically address 
whether the left knee underwent any increase in severity 
after his first period of service.  

Accordingly, the case is REMANDED for the following action: 

1. Verify the Veteran's second period of 
active duty service in the National Guard 
from May 2000 to January 2001.  

2. Request from the National Personnel 
Records Center, National Guard Bureau, or 
other appropriate repository both service 
personnel and treatment records from all 
active duty periods of service after 1995; 
this includes Puerto Rico National Guard 
service after April 1998 and Army Reserve 
service after January 2006.  A negative 
response is requested and should be 
documented in the file.  

3. After the above development has been 
completed, schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any left knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any left knee disability found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it a) had its clinical onset in or b) 
increased in severity during service.  The 
examiner should address: 
*	the June 1995 general VA examination; 
*	the January 2000 private MRI; 
*	the October 2000 service treatment 
record showing left knee strain; 
*	the December 2000 medical 
examination; 
*	the December 2000 service treatment 
record showing retropatellar pain 
syndrome; and 
*	the June 2005 VA examination report 
and January 2006 addendum.  
The rationale for all opinions must be 
provided.  The examiner should cite to 
evidence in the claims file in explaining 
all conclusions.  

4. Re-adjudicate the issue of service 
connection for a left knee disability.  If 
the decision remains in any way adverse to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

